Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-19 are pending.
The prior arts submitted on September 17, 2019, April 6, 2020 and November 29, 2021 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8, 12-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (2020/0109954).
As per claim 1, Li et al. disclose a vehicle which includes a sensor unit configured to successively sense a three-dimensional (3D) space by using at least one sensor (see at least figures 3, 5; paragraphs 0430, 0436, 0440, 0451 and 0469); a memory storing a computer executable instruction; and a processor configured to execute the computer 
As per claim 2, Li et al. disclose that the sensor unit comprises at least one 3D light detection and ranging (LIDAR) sensor configured to acquire data for a space of a 360-degree range, and at least one selected from the group consisting of a radar sensor and an ultrasonic sensor configured to acquire data for a blind spot that the 3D LIDAR sensor fails to sense or data for a near space within a predetermined distance from the vehicle (see at least figures 5, 8, 9; paragraphs 0421, 0430, 0436 and 0440).
As per claims 3-8, Li et al. disclose these limitations in at least figures 5, 8, 9; paragraphs -369, 0371, 0430, 0432, 0436, 0440, 0451 and 0469..
With respect to claims 12-15, 18 and 19, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the 

Claims 9-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to the claims above, and further in view of Lewis et al. (2019/0094040).
As per claim 9, Li et al. disclose the claimed invention as discussed above except for the neural network based object classification model to classify the identified at least one object into any one of an object of a first type corresponding to a vehicle of a predetermined level or higher, an object of a second type corresponding to a two- wheeled vehicle or a small vehicle that is lower than the predetermined level, an object of a third type corresponding to a pedestrian, an object of a fourth type corresponding to a traveling path of the vehicle, and an object of a fifth type corresponding to another sensed object except for the objects of the first to fourth types, the vehicle further comprising a user interface configured to distinctively display the classified at least one object in the tracked 3D space.  However, such classify the object and the movement of the object using the neural network is taught in at least figure 3, paragraphs 0003, 0031, 0033, 0035, 0036, 0038, 0052 and 0079 of the Lewis et al. reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Lewis et al. into the system of Li et al. in order to classify and recognize clearly what type of the detected objects for use in the system.
As per claims 10 and 11, Lewis et al. also disclose the limitations of these claims in at least figures 3-8 and the related text. 
With respect to claims 16 and 17, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Yoo et al. (8,437,947), Levinson et al. (2018/0136644), Li et al. (2018/0307944), Vallespi-Gonazalez (2018/0349746), Li et al. (2020/0064483) and He et al. (2020/0182626).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









									

								
March 25, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661